Citation Nr: 0516981	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-16 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.	Entitlement to service connection for peptic ulcer disease 
and malabsorption syndrome secondary to a shortened 
intestine.

2.	Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO denied 
service connection for peptic ulcer disease and malabsorption 
syndrome secondary to a shortened intestine, as well as a 
rating in excess of 10 percent for sinusitis.  In February 
2004, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in April 2004, and the 
veteran filed a substantive appeal in May 2004.  


FINDINGS OF FACT

1.	The veteran served on active duty from April 1951 to April 
1953.     

2.	On June 14, 2005, the RO notified the Board that the 
veteran died on May [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of either of the claims 
on appeal.  38 U.S.C.A. § 7104(a) (West 2002);            38 
C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004). 
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.             38 
C.F.R. § 20.1106 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


